The terminal disclaimer filed on July 16, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. patent numbers 9,820,871 and 10,314,724 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The claims have been amended as follows:
In claim 46, line 1,	“44” has been replaced by --45--.
In claim 49, line 1,	“44” has been replaced by --47--.

The above revisions were made in order to provide proper antecedent bases for “the at least one electronically controlled valve” (claim 46, lines 2-3) and “the transducer” (claim 49, line 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762. The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jerrah Edwards can be reached at telephone number 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774